In a proceeding to review a determination of the State Rent Administrator denying an application to decontrol two apartments in a rehabilitated dwelling which had been vacated and abandoned for a period of about 12 years prior to 1954, the appeal is from an order dismissing the proceeding. Order unanimously affirmed, without costs. (Matter of Dajohn Realty Corp. v. McGoldrick, 1 A D 2d 835; Matter of Fiesta Realty Corp. v. McGoldrick, 284 App. Div. 551.) Present — Nolan, P. J., Wenzel, Beldoek, Ughetta and Kleinfeld, JJ.